DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 02/08/2021. Claims 1-10 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a back-end signal processing output module” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“a back-end signal processing output module” is defined as a CC2640 core processor in paragraph [0061] of US 20210177319 A1 the PG Pub of the Instant Application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim is 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim recites the limitation “a skin-attached blood oxygen saturation detection system” thus effectively claiming the human body.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 9-10, and claims dependent thereof are, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “wherein the back-end signal processing output module is connected to the front-end flexible blood oxygen saturation detection circuit, the back-end signal processing output module processes the blood oxygen saturation signal detected and obtained by the front-end flexible blood oxygen saturation detection circuit, ambient light interference is reduced first through filtering, a ratio of projection light intensity in a same pulsation process is found through searching a peak-to-valley value, a blood oxygen saturation value is calculated through a formula of SpO 2 = A + B * D 1 D 2 , both A and B are predetermined constants, or calculated through SpO2=a*(D1/D2)2+b*(D1/D2)+c, a, b and c are predetermined constants, D1 represents a ratio of an absorption peak-to-valley value of light intensity with a wavelength λ1, D2 represents a ratio of an absorption peak-to-valley value of light intensity with a wavelength λ2, and λ1 and λ2 are both predetermined in the formula, the calculated blood oxygen saturation value is sent to a mobile terminal through a Bluetooth antenna transmission module, and the mobile terminal finally obtains a blood oxygen saturation calculation result of the user based on the blood oxygen saturation signal”. 
From the limitation it is unclear as to both what is filtering ambient light and whether it is positively recited in the claim.
Further it is unclear as to whether the blood oxygen saturation value necessarily is determined via the formula of SpO2=a*(D1/D2)2+b*(D1/D2)+c. Further it is unclear as to whether the back end signal processing output module determines the blood oxygen saturation value or the mobile terminal. 
As such the claim is indefinite. 
For the purposes of Examination, Examiner interprets that the oxygen saturation does not necessarily need to be determined using the formula and that the oxygen saturation is determined by the mobile terminal. 
The claim introduces language a method of manufacturing, however, the claim and claim 1, the claim upon which claim 3 depends, is an apparatus claim. As such the claim is indefinite.
For the purposes of examination, Examiner is not considering this limitation. 
Regarding claims 9-10, the claim recites limitations directed to a method of manufacturing. However, claim 1, the claims upon which claims 9-10 depend, is an apparatus claim. As such the claim is indefinite.(see MPEP 2173.05(p))
For the purposes of examination, Examiner is not considering this limitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20200330012 A1 (hereinafter referred to as “Lamego”).
Regarding claim 1, Lamego, an oximeter sensor, teaches a skin-attached blood oxygen saturation detection system (abstract), comprising a front-end flexible blood oxygen saturation detection circuit (107; paragraphs [0084]-[0088]; Figure 1) and a back-end signal processing output module (102; paragraphs [0084]-[0088]; Figure 1),
wherein the front-end flexible blood oxygen saturation detection circuit uses a flexible packaging material to act as a flexible packaging layer (107; paragraphs [0084]-[0088]; Figure 1), a surface of the front-end flexible blood oxygen saturation detection circuit has an adhesive functional layer, the adhesive functional layer is configured to be directly adhered to skin of a user, so that the skin-attached blood oxygen saturation detection system is entirely adhered to the skin of the user (adhesive tape; paragraphs [0084]-[0088]; Figure 1), and the front-end flexible blood oxygen saturation detection circuit is configured to noninvasively detect blood oxygen saturation of a human tissue through a reflective optical principle, so as to obtain a blood oxygen saturation signal (paragraphs [0084]-[0088]; Figure 1),
wherein the back-end signal processing output module is connected to the front-end flexible blood oxygen saturation detection circuit (paragraphs [0084]-[0088]; Figure 1), the back-end signal processing output module processes the blood oxygen saturation signal detected and obtained by the front-end flexible blood oxygen saturation detection circuit (paragraphs [0084]-[0088]; Figure 1), ambient light interference is reduced first through filtering, a ratio of projection light intensity in a same pulsation process is found through searching a peak-to-valley value, a blood oxygen saturation value is calculated through a formula of
SpO 2 = A + B * D 1 D 2 ,
Both A and B are predetermined constants, or calculated through SpO2=a*(D1/D2)2+b*(D1/D2)+c, a, b and c are predetermined constants, D1 represents a ratio of an absorption peak-to-valley value of light intensity with a wavelength λ1, D2 represents a ratio of an absorption peak-to-valley value of light intensity with a wavelength λ2, and λ1 and λ2 are both predetermined in the formula, the calculated blood oxygen saturation value is sent to a mobile terminal through a Bluetooth antenna transmission module (103; paragraphs [0084]-[0088]; Figure 1), and the mobile terminal finally obtains a blood oxygen saturation calculation result of the user based on the blood oxygen saturation signal (105 can calculate the SpO2 amount; paragraph [0094]).
Regarding claim 8, Lamego teaches wherein the mobile terminal is a mobile phone or a PC, or other device or system which can receive and display measurement data and carry out calculation of blood oxygen saturation (paragraph [0084]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego as applied to claim 1 above, and further in view of US 20070123756 A1 (hereinafter referred to as “Kitajima”).
Regarding claim 2, Lamego teaches wherein the front-end flexible blood oxygen saturation detection circuit comprises a flexible substrate layer, a chip layer, the flexible packaging layer, and the adhesive functional layer, wherein the flexible substrate layer and the flexible packaging layer are configured to construct and form a flexible frame body of the front-end flexible blood oxygen saturation detection circuit, the wire layer and the chip layer are both located in the flexible frame body, the chip layer is configured to noninvasively detect the blood oxygen saturation of the human tissue through the reflective optical principle (paragraph [0109]), but does not explicitly teach a wire layer and the wire layer is configured to transmit an electrical signal of the chip layer.
However, Kitajima teaches a wire layer and the wire layer is configured to transmit an electrical signal of the chip layer (as shown in Figure 7A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, to have a wire layer, as taught by Yoda, because doing so provides a means of communication between the different components.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego as applied to claim 1 above, and further in view of US 20180249919 A1 (hereinafter referred to as “Pont”), “Flexible and wearable healthcare sensors for visual reality health-monitoring” (hereinafter referred to as “Li”), and US 20150230743 A1 (hereinafter referred to as “Silveira”).
Regarding claim 3, Lamego does not explicitly teach wherein the front-end flexible blood oxygen saturation detection circuit uses a MAX30102 chip to detect the blood oxygen saturation of the human tissue through the reflective optical principle, and conductive silver paste exhibiting a stretchable property after curing is further used as a wire to transmit an electrical signal in the front-end flexible blood oxygen saturation detection circuit, wherein the conductive silver paste is prepared by mixing and stirring silver powder and polydimethylsiloxane according to a mass ratio of 3:1,
wherein the flexible packaging material is polydimethylsiloxane (PDMS),
wherein the adhesive functional layer is polypropylene, polyvinyl alcohol, silica gel Silbione RT4717 or MG7-9850.
However, Pont teaches wherein the front-end flexible blood oxygen saturation detection circuit uses a MAX30102 chip to detect the blood oxygen saturation of the human tissue through the reflective optical principle (paragraphs [0122]; Figure 13C). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, to use a MAX30102 chip, as taught by Pont. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Li teaches conductive silver paste exhibiting a stretchable property after curing is further used as a wire to transmit an electrical signal in the front-end flexible blood oxygen saturation detection circuit, wherein the conductive silver paste is prepared by mixing and stirring silver powder and polydimethylsiloxane according to a mass ratio of 3:1 (page 415). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Pont, to use a conductive silver paste, as taught by Li. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Finally, Silveira, an oximeter sensor, teaches wherein the flexible packaging material is polydimethylsiloxane (PDMS) (paragraph [0027]),
wherein the adhesive functional layer is polypropylene, polyvinyl alcohol, silica gel Silbione RT4717 or MG7-9850 (paragraph [0028]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Pont and Li, to have PDMS layer and an adhesive layer made of polyvinyl alcohol, as taught by Silveira. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Note: As written the claim amounts to a product by process claim, which is a product claim that defines the claimed product in terms of the process by which it is made. As such, the limitation “wherein the conductive silver paste is prepared by mixing and stirring silver powder and polydimethylsiloxane according to a mass ratio of 3:1” holds not patentable weight. (see MPEP 2173.05(p))

5.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego as applied to claim 1 above, and further in view of “Biometric Wrist Band” (hereinafter referred to as “Jamkhedkar”), “Ultra-low-power pulse oximeter with a 32.768 kHz Real Clock” (hereinafter referred to as “Lee”), and US 20130304147 A1 (hereinafter referred to as “Aoyama”).
Regarding claim 4, Lamego teaches wherein the back-end signal processing output module comprises a reset circuit, a program downloading module, and processor connected to a blue tooth transmission module (paragraphs [0084]-[0088], [0101]; Figure 1); but does not explicitly teach a CC2640 core processor module, a 32.768 KHz and 4 MHz clock circuit, and an I2C communication port,
wherein the CC2640 core processor module comprises X32KQ1, X32KQ2, X24MP, X24MN, TMSC, TCKC, TDI, TDO, RESET, RFN, RFP, SCL, SDA, and INT ports, the X32KQ1, X32KQ2, X24MP, and X24MN ports of the CC2640 core processor module are connected to an input end of the 32.768 KHz and 4 MHz clock circuit, the TMSC, TCKC, TDI, and TDO ports of the CC2640 core processor module are connected to a signal input end of the program downloading module to implement program recording, the RESET port of the CC2640 core processor module is connected to a signal input end of the reset circuit, the SCL, SDA, and INT ports of the CC2640 core processor module are connected to a signal input end of the I2C communication port, and the RFN and RFP ports of the CC2640 core processor module are connected to a signal input end of the Bluetooth antenna transmission module.
However, Jamkhedkar teaches a CC2640 core processor module, wherein the CC2640 core processor module comprises X32KQ1, X32KQ2, X24MP, X24MN, TMSC, TCKC, TDI, TDO, RESET, RFN, RFP, SCL, SDA, and INT ports, the X32KQ1, X32KQ2, X24MP, and X24MN ports of the CC2640 core processor module are connected to an input end of the clock circuit, the TMSC, TCKC, TDI, and TDO ports of the CC2640 core processor module are connected to a signal input end of the program downloading module to implement program recording, the RESET port of the CC2640 core processor module is connected to a signal input end of the reset circuit, the SCL, SDA, and INT ports of the CC2640 core processor module are connected to a signal input end of the communication port, and the RFN and RFP ports of the CC2640 core processor module are connected to a signal input end of the Bluetooth antenna transmission module (pages 64-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, to use a CC2640 processor, as taught by Jamkhedar. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Lee teaches using a a 32.768 KHz and 4 MHz clock circuit (introduction). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Jamkhekar, to use a a 32.768 KHz and 4 MHz clock circuit, as taught by Lee. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Additionally, Aoyama teaches using an I2C communication port (paragraph [0114]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Jamkhekar and Lee, to use an I2C communication port, as taught by Aoyama. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

5.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego, in view of Jamkhekar, Lee, and Aoyama, as applied to claim 4 above, and further in view of US 20150305974 A1 (hereinafter referred to as “Ehrenreich”) and "TPS6107 Data Sheet" (hereinafter referred to as “Texas Instrument”).
Regarding claim 5, Lamego, in view of Jamkhekar, Lee, and Aoyama, does not explicitly teach wherein the back-end signal processing output module further comprises a power supply module, and the power supply module comprises a CR2032 button battery power supply module and a battery boost power supply module, wherein the CR2032 button battery power supply module is configured to provide a fixed voltage, and the battery boost power supply module is configured to raise the fixed voltage provided by the CR2032 button battery power supply module to a required voltage for circuit operation,
the battery boost power supply module is a TPS61070DDCR3.3V boost module, an input end of the TPS61070DDCR3.3V boost module is connected to an output end of the CR2032 button battery power supply module, the TPS61070DDCR3.3V boost module is configured to raise the fixed voltage provided by the CR2032 button battery power supply module to 3.3V, a 3.3V voltage output end of the TPS61070DDCR3.3V boost module is connected to a voltage input VCC port of the CC2640 core processor module, and a 1.8V voltage output end of the TPS61070DDCR3.3V boost module is connected to a voltage input port of the front-end flexible blood oxygen saturation detection circuit,
the back-end signal processing output module further comprises a 3.3V decoupling module, the 3.3V decoupling module is configured to be connected to an output end of the TPS61070DDCR3.3V boost module such that coupling noise of a 3.3V output voltage is reduced, and the 3.3V decoupling module is formed by three 100nF chip capacitors connected in parallel.
However, Ehrenreich teaches wherein the back-end signal processing output module further comprises a power supply module, and the power supply module comprises a CR2032 button battery power supply module and a battery boost power supply module, wherein the CR2032 button battery power supply module is configured to provide a fixed voltage, and the battery boost power supply module is configured to raise the fixed voltage provided by the CR2032 button battery power supply module to a required voltage for circuit operation (paragraph [0176]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Jamkhekar, Lee, and Aoyama, to have a CR2032 battery, as taught by Ehrenreich. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Pont and Li, to have PDMS layer and an adhesive layer made of polyvinyl alcohol, as taught by Silveira. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Texas Instrument teaches the battery boost power supply module is a TPS61070DDCR3.3V boost module, an input end of the TPS61070DDCR3.3V boost module is connected to an output end of the CR2032 button battery power supply module, the TPS61070DDCR3.3V boost module is configured to raise the fixed voltage provided by the CR2032 button battery power supply module to 3.3V, a 3.3V voltage output end of the TPS61070DDCR3.3V boost module is connected to a voltage input VCC port of the CC2640 core processor module, and a 1.8V voltage output end of the TPS61070DDCR3.3V boost module is connected to a voltage input port of the front-end flexible blood oxygen saturation detection circuit (pages 1-20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, in view of Jamkhekar, Lee, Aoyama, Ehrenreich to have a TPS61070DDCR3.3V boost module, as taught by Texas Instrument. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego as applied to claim 1 above, and further in view of US 20130060109 A1 (hereinafter referred to as “Besko”).
Regarding claim 6, Lamego does not explicitly teach wherein the back-end signal processing output module is connected to the front-end flexible blood oxygen saturation detection circuit through a FPC connection flexible flat cable, the front-end flexible blood oxygen saturation detection circuit transmits the blood oxygen saturation signal to the back-end signal processing output module through the FPC connection flexible flat cable, and the back-end signal processing output module supplies power and also provides a ground potential to the front-end flexible blood oxygen saturation detection circuit through the FPC connection flexible flat cable.
However, Besko teaches wherein the back-end signal processing output module is connected to the front-end flexible blood oxygen saturation detection circuit through a FPC connection flexible flat cable, the front-end flexible blood oxygen saturation detection circuit transmits the blood oxygen saturation signal to the back-end signal processing output module through the FPC connection flexible flat cable, and the back-end signal processing output module supplies power and also provides a ground potential to the front-end flexible blood oxygen saturation detection circuit through the FPC connection flexible flat cable. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lamego, to use a flexible flat cable, as taught by Besko, because doing so provides a means of connecting the front end flexible blood oxygen saturation detection circuit and the back end signal processing output module. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamego in view of further rationale. 
Regarding claim 7, Lamego does not explicitly teach wherein a volume of the front-end flexible blood oxygen saturation detection circuit is less than 18 mm×18 mm×2 mm, the back-end signal processing output module is a single-layer circuit, and an area of the back-end signal processing output module is less than 28 mm×28 mm.
However, It would have been an obvious matter of design choice to have a volume of the front-end flexible blood oxygen saturation detection circuit is less than 18 mm×18 mm×2 mm, the back-end signal processing output module is a single-layer circuit, and an area of the back-end signal processing output module is less than 28 mm×28 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792